     Case 2:20-cv-00972-KJM-DMC Document 17 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER W. OLIVER,                             No. 2:20-CV-0972-KJM-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    KATHLEEN ALLISON,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. Before the Court is Petitioner’s motion for an extension of time to

19   file a traverse. ECF No. 16. Respondent filed her answer on January 22, 2021. ECF No. 14.

20   Petitioner requests an enlargement of time due to the length of the answer and delays due to

21   COVID-19. ECF No. 16. For good cause shown, the Court grants Petitioner’s motion. Petitioner

22   may file a traverse on or before April 1, 2021.

23          IT IS SO ORDERED.

24   Dated: February 17, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
